Judgment, insofar as it imposes sentence, unanimously modified, by eliminating the minimum sentence of 3 Vs years, and otherwise, judgment affirmed. The trial court did not set forth adequately in the record its reasons for imposing a minimum sentence, as required by section 70.00 (subd 1, par [b]) of the Penal Law. We further make this modification as a matter of discretion and in the interest of justice. (Appeal from judgment of Cayuga County Court—manslaughter, second degree.) Present—Simons, J. P., Dillon, Hancock, Denman and Goldman, JJ.